Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed March 22, 1979, the sentence being imprisonment of 60 days and a period of probation of five years. Sentence modified, as a matter of discretion in the interest of justice, *652by reducing the sentence to a period of probation of five years and intermittent imprisonment for a period of 60 days, to be served on each weekend from 8:00 p.m. Friday until 6:00 p.m. Sunday, said term of imprisonment shall be a condition of and run concurrently with the period of probation (see Penal Law, § 60.01, subd 2, par [d]). As so modified, sentence affirmed and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.